Title: James Madison to Thompson & Homans, 14 July 1832
From: Madison, James
To: Homans, Isaac Smith,Thompson, Pishey


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 14th. 1832—
                            
                        
                        J Madison presents his respects to Messrs. Thompson & Homanes, & incloses 5$ instead of 2 1/2
                            charged in the Acct. sent with the 10 Vol. of the Encyclopedia Americana on the supposition that the preceding Vol might
                            not have been pd. for, no acct. having been recd. with it. Should paymt have been recd. half the
                            sum now remitted may be credited, & applied to the 11<th>. Vol—
                        
                            
                                
                            
                        
                    